Citation Nr: 0839816	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as coronary artery disease.

2.  Entitlement to service connection for a lung/respiratory 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a weakness of the 
immune system.

5.  Entitlement to service connection for a voice condition

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran had initially requested a travel Board hearing in 
this case, but an October 2008 statement from his 
representative indicates that the veteran elected to cancel 
his hearing request.


FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.


2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  Several heart and lung conditions are currently diagnosed 
including: coronary artery disease, atherosclerotic heart 
disease, bronchitis and upper respiratory infections.  

4.  Currently diagnosed heart and lung conditions were not 
incurred in service, nor did they manifest until many years 
following discharge from service; currently diagnosed heart 
and lung conditions are not related to military service or 
any incident therein, to include presumed exposure to 
herbicides.

5.  The competent and probative medical evidence of record 
does not establish that bilateral hearing loss was present in 
service, manifested during the first post-service year after 
service, or that currently diagnosed hearing loss is related 
to service or any incident of service.

6.  The veteran is not shown to have a current disability 
diagnosed as or primarily manifested by weakness of the 
immune system.

7.  The veteran is not shown to have a current disability 
diagnosed as or primarily manifested by a voice condition.

8.  The veteran is not shown to have a current diagnosis of 
pneumonia (resolved or unresolved).  

9.  Service connection has not been established for any 
disability.





								[Continued on next 
page]

CONCLUSIONS OF LAW

1.  A heart condition, which has been variously diagnosed, 
was not incurred in or aggravated by the veteran's active 
duty service; nor may it be presumed to be due to any 
herbicide exposure sustained therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A lung condition, which has been variously diagnosed, was 
not incurred in or aggravated by the veteran's active duty 
service; nor may it be presumed to be due to any herbicide 
exposure sustained therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

4.  Weakness of the immune system was not incurred during 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

5.  A voice condition was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

6.  Pneumonia was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

7.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in February and March 2007 that fully 
addressed the first three notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the service connection claims now on appeal and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
provided timely notice of the type of evidence necessary to 
establish effective dates for the claimed disabilities on 
appeal in letters dated in February and March 2007.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs, copious post-service and 
private and VA medical records, and statements from the 
veteran.  A VA examination was provided in this case as 
pertains to the claim for hearing loss.

The Board finds that a remand is not required in this case to 
request a VA examination and/or nexus opinion as to the other 
claims.  Regarding claims for pneumonia, a voice disorder and 
weakness of the immune system, there is no current diagnosis 
on file for any of these conditions.  Regarding the claims 
for heart and lung conditions, the file contains copious 
evidence regarding current diagnoses and treatment for these 
conditions, without any suggestion of an etiological 
relationship to service.  No additional development is 
warranted as to the TDIU claim, as the veteran has no 
service-connected conditions.  

In August 2002, the veteran provided a statement regarding 
his treatment and medical history.  At that time, the veteran 
acknowledged being treated by several private doctors in 1971 
and 1972 and reported being treated by VA for heart symptoms 
in 1977/1978.  However, pursuit of these records would not 
assist in substantiating the veteran's claims on appeal in 
that the elements which are lacking as to his claims involve 
evidence of current disability and/or nexus between such and 
service.  The veteran does not maintain nor does the Board 
believe that this evidence pertains to those elements and as 
such that evidence need not be sought prior to the 
adjudication of these claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served with the United States Army with service 
in Vietnam from October 1969 to October 1970.

The service treatment records (STRs) include a January 1967 
enlistment examination which reflects that clinical 
evaluation of all functions and systems was entirely normal 
and there was no indication of any hearing deficit.  The STRs 
reflect that the veteran received treatment for acute 
conditions and symptoms including: a sore throat associated 
with an upper respiratory infection (URI) and bronchitis 
(January 1967); chest pain (February 1967) and a viral 
infection (February 1969).  The separation examination report 
dated in November 1971 failed to reveal any clinical 
abnormality or evidence of hearing deficit.

Medical records from a private cardiology practice dated from 
1999 to 2004 are also on file.  In 1999 and 2000, the veteran 
was treated for coronary artery disease (CAD).  An entry 
dated in 2000 documents complaints of persistent shortness of 
breath, possibly representing interstitial lung disease.  
When evaluated in July 2000, the veteran reported that when 
he returned from Vietnam, he had chronic pneumonia that 
persisted for several years.  The impressions included 
possible pneumoconiosis due to dust exposure at work and a 
history of smoking which might represent obstructive lung 
disease as an etiology of shortness of breath.  In 2004, the 
veteran was seen with complaints of chest pain and exertional 
dyspnea and that assessments including: unstable angina, 
arterial hypertension, and exertional dyspnea were made.  
Later in 2004, the veteran was treated for mild congestive 
heart failure and CAD.  

Private medical records dated from 2004 to 2006 reflect that 
the veteran's diagnosed conditions include: anxiety disorder 
with PTSD, mixed hyperlipidemia, secondary hypercoagulable 
state, benign essential hypertension, CAD status post bypass 
surgery in 2004 - initially diagnosed in 1999, and shortness 
of breath.  A history of cerebrovascular accidents in 2003 
and 2000 are also mentioned.  There is no reference of 
service or Agent Orange exposure or mention of etiology to 
any of these records. 

The file contains medical records from a private medical 
clinic dated from 2004 to 2007.  These records document 
treatment for sinusitis (2004 and 2006), bronchitis and URIs 
(2004 to 2007), atherosclerotic heart disease - ASHD (2005 
and 2006), arthralgia and fatigue (2006), facial 
paresthesias, hypertension and hyperlipidemia (2006).  

The veteran filed a TDIU claim in April 2007.  In support of 
the claim, he submitted an employer statement dated in June 
2006, indicating that the veteran's employment was terminated 
in large part due to physical restrictions caused by a heart 
attack in March 2004. 

VA records dated in 2007 include an entry dated in February, 
at which time the veteran complained of hearing loss and 
recurrent bronchitis.  The veteran was hospitalized in May 
2007 due to primary symptoms of chest pain associated with a 
history of CAD treated with stents.  

A VA audio examination was conducted in June 2007 and the 
claims folder was reviewed.  The examiner reported that 
service hearing tests dated from 1967 to 1971 were all within 
normal limits bilaterally.  The veteran complained of a 
gradual decrease in hearing acuity become noticeable during 
the past couple of years.  The veteran reported that during 
service, he served on a missile battery in Germany and in 
artillery in Vietnam.  He stated that post service he worked 
at an arms plant, as a diesel mechanic and in a factory.  It 
was noted that the veteran wore hearing protection while in 
the military and while working post-service civilian jobs.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
60
60
LEFT
35
30
35
45
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 43 in the right 
ear and 41 in the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
90 percent in the left ear.  Mild sloping to moderately 
severe sensorineural bilateral hearing loss was diagnosed.  
The examiner opined that the veteran's hearing loss was not 
related to military service, observing that the separation 
audiogram had revealed normal bilateral hearing and noted 
that the hearing loss was more likely than not related to 
post-military noise exposure.  

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including: 
bronchiectasis, cardiovascular-renal disease, and organic 
diseases of the nervous system - to include hearing loss, may 
also be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), it has been 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

	A.  Disorders of the heart and lung

The veteran maintains that his diagnosed disorders of the 
heart and lungs manifested as a result of his period of 
active service, to include exposure to Agent Orange during 
service in the Republic of Vietnam.

The competent medical evidence of record includes various 
currently diagnosed heart disorders including CAD and ASHD.  
Also currently diagnosed are respiratory disorders identified 
as bronchitis, recurrent URI, possible interstitial lung 
disease, possible pneumoconiosis and possible obstructive 
lung disease.  As currently diagnosed disorders of the heart 
and lung are shown, the remaining question is whether or not 
any of those disabilities are related to the veteran's active 
military service, presumptively or otherwise.

The clinical evidence does not establish a diagnosis of, nor 
does the veteran specifically maintain that he has any 
disorder which is enumerated under the provisions of 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), relating to conditions 
presumptively related to exposure to Agent Orange in service.  
Accordingly, service connection for a currently claimed heart 
and lung condition on a presumptive basis due to herbicide 
exposure is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  In this regard, the Board notes that the Secretary 
recently reiterated that there is no positive association 
between exposure to herbicides and any condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).

While the Board has concluded herein that presumptive service 
connection is not warranted for the claimed heart and lung 
disorders, this fact does not preclude consideration of the 
theory of direct service connection.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).  

The STRs contain one sole entry dated in 1967 documenting 
treatment for bronchitis/URI and one sole entry dated in 1967 
documenting complaints of chest pain.  These appear to have 
been acute and transitory illnesses.  Indeed, the separation 
examination report of 1971 reflected no clinical abnormality 
of the heart or lungs.  A veteran's separation physical 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  

The post-service medical records reflect that the earliest 
documentation/diagnosis of any lung or heart condition was in 
1999 and 2000.  The competent medical evidence of record 
fails to demonstrate that the veteran had manifested 
bronchiectasis or a cardiovascular-renal disease to a degree 
of 10 percent or more within one year from the date of 
separation from service, thus, service connection based upon 
a legal presumption associated with a chronic disorder is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

To date, the record contains no competent medical evidence or 
opinion which establishes or even suggests that an 
etiological relationship exists between heart and lung 
disorders which manifested and were diagnosed years after the 
veteran's discharge from service and the veteran's period of 
service, to include Agent Orange exposure presumed to have 
been sustained therein.  A requirement for a showing of such 
a relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the absence of clinical findings or a diagnosis of 
heart and lung problems for many years following service is 
probative evidence against the veteran's claims on a direct 
basis.  Both the normal medical findings at the time of 
separation from service and the absence of any medical 
records of a diagnosis or treatment of heart and lung 
problems until about 1999, i.e., for more than 25 years after 
service, constitute probative evidence against the claims.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

The Board does not question the veteran's sincerity in his 
belief that he has manifested heart and lung disorders as a 
result of his service.  While he is certainly competent to 
relate what he had done in service and after service, and to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, mere contentions and statements of the veteran, 
no matter how well meaning, without supporting medical 
evidence that would etiologically relate the currently 
claimed conditions with events or incidents which occurred in 
or are related to service, are not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claims 
for heart and lung disorders.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See Gilbert, 1 Vet. App. at 
53.

	B.  Bilateral hearing loss

The veteran maintains that he currently experiences hearing 
loss which he believes is attributable to acoustic trauma 
sustained during service.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

In this case, there is no question that the claimed disorder, 
bilateral hearing loss is currently manifested.  Hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 was 
clearly shown by results of a VA audiological evaluation 
conducted in June 2007.  Furthermore, the veteran has 
reported experiencing acoustic trauma in conjunction with 
serving on a missile battery in Germany and in artillery in 
Vietnam and he is competent to describe noise exposure 
sustained during service.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even having established that the veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma 
and noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under 
VA regulations.  The evidence in this case shows that testing 
conducted in 1967 on enlistment and again in 1971 prior to 
separation failed to show any evidence of hearing deficit in 
the ears bilaterally as defined in the Hensley case 
previously discussed herein.  Moreover, there was no 
indication of any hearing loss documented during the 
veteran's first post service year.  Bilateral hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 was 
not initially established until 2007.

The critical issue in this case is whether the veteran's 
currently manifested bilateral hearing loss is related to 
noise exposure sustained during service.  Although the 
veteran was not treated for or diagnosed with hearing loss 
during service or for many years thereafter, the Board notes 
that the question is whether this condition is nevertheless 
at least as likely as not etiologically related to service or 
any incident therein, to specifically include acoustic trauma 
sustained in service.  38 C.F.R. § 3.303(d).  The record 
contains only one medical opinion addressing this matter.  In 
2007, a VA examiner having noted the veteran's credible 
history of noise exposure in service and having reviewed the 
claims folder, concluded that it was not likely that the 
veteran's bilateral hearing loss was caused by or the result 
of his military service, primarily reasoning that there was 
no clinical evidence of hearing deficit on separation from 
service in 1971.  The record contains no contrary medical 
opinion.

It was not until 2007, more than 35 years after the veteran's 
discharge from service that bilateral hearing deficit meeting 
the threshold requirements of 38 C.F.R. § 3.385 was initially 
identified.  With regard to the decades-long evidentiary gap 
between active service and the earliest findings of bilateral 
hearing loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or experienced an event, such 
as in-service noise exposure, which resulted in chronic 
disability or persistent symptoms of hearing loss thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Furthermore, the lack of 
any evidence of continuing complaints, symptoms, or findings 
for many years between the period of active duty and the 
first evidence of bilateral hearing loss is itself evidence 
which tends to show that hearing loss did not have its onset 
in service or for many years thereafter.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis).  

The evidence is not in relative equipoise as there is 
evidence of normal bilateral hearing acuity at separation 
from service in 1971 and a more than 35 year gap between 
active service and the first indications of hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385.  
Moreover, the only medical opinion of record addressing the 
etiology and onset of the veteran's bilateral hearing loss 
weighs against service incurrence.  Thus, the preponderance 
of the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Weakness of the immune system/voice 
disorder/pneumonia

The Board acknowledges the veteran's contentions to the 
effect that a weakened immune system, a voice disorder and 
pneumonia are conditions attributable to service, 
specifically to exposure to Agent Orange sustained therein.  
As previously discussed, the veteran's exposure to Agent 
Orange during service is presumed in this case.  

However, regardless of the theory of entitlement raised in 
this case, the evidence on file does not contain any clinical 
diagnosis of weakness of the immune system, a voice disorder 
or pneumonia, nor does the file contain current evidence or a 
diagnosis of any condition primarily manifested by these 
claimed conditions and/or symptoms.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claims were filed 
in January 2007, no diagnosis or clinical evidence of 
weakness of the immune system, a voice disorder or pneumonia 
was of record at that time, (resolved or unresolved) nor at 
any time subsequently since the claim has been pending.  In 
fact, no clinical evidence or diagnoses of these currently 
claimed conditions has been shown at any time since the 
veteran's discharge from service.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence on file is 
entirely negative for a current diagnosis or clinical 
evidence of weakness of the immune system, a voice disorder 
or pneumonia; service connection for these claimed conditions 
is not warranted and these claims are denied. 

	D.  TDIU

The veteran is also claiming entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  When 
these percentage standards are not met, consideration may be 
given to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age 
may be considered.  38 C.F.R. § 4.19.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The veteran has no service-connected 
disabilities.  A TDIU rating requires that a veteran be 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  Therefore, 
entitlement to TDIU cannot be established in this case and 
the veteran's claim is denied.

ORDER

Entitlement to service connection for a heart condition, 
claimed as coronary artery disease, is denied.

Entitlement to service connection for a lung/respiratory 
disorder is denied.

Entitlement to service connection for a weakness of the 
immune system is denied.

Entitlement to service connection for a voice condition is 
denied.

Entitlement to service connection for pneumonia is denied

Entitlement to service connection for bilateral hearing loss 
is denied.

The claim for a total disability rating based on 
unemployability due to service connected disability is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


